DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 16-17, 19-21, 30-32, 34 and 35 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Hirate (US 20180057319).
Regarding claim 1: Hirate discloses a lifting device suspendable from a support for lifting loads (Hirate Fig 1), the lifting device comprising: 
a base member, the load being suspendable from the base member (Hirate Fig 1, ref 50 where the boom/raising member (ref 51) corresponds to the base member as shown in figure 3 of the instant application); 
a lift monitor attached to the base member (Hirate ref 4 paragraph 0031-0032); 
at least one sensor associated with the lift monitor for detecting at least an instance of lifting and generating a responsive signal to the lift monitor, the lift monitor then determining parameters related to lifting of the load (Hirate ref 18, paragraph 0033); 
the at least one sensor, the lift monitor, and the base member being configured so as to support a mass of the base member and a mass of the load during lifting, and so as to expose the at least one sensor to at least the mass of the load (Hirate paragraph 0033); and 
a reporting system for providing information related to the determined parameters (Hirate ref 28, paragraph 0032-0033).
Regarding claim 2: Hirate discloses the limitations of claim 1 as described above. Hirate also discloses a memory (Hirate paragraph 0032, ref 28, ref 32, ref 34), the memory incrementing and storing a lift count based on the detected instance of lifting (Hirate paragraph 0051).
Regarding claim 3: Hirate discloses the limitations of claim 2 as described above. Hirate also discloses the memory is located in the lift monitor (Hirate ref 32, paragraph 0051).
Regarding claim 4: Hirate discloses the limitations of claim 2 as described above. Hirate also discloses the memory stores a predetermined lift count limit, and the reporting system indicates when the lift count reaches the predetermined lift count limit. (Hirate paragraph 0054 collects lifting rope statistics and residual wound amount which I compared to limits (see also paragraph 0062). Hirate paragraph 0098 counts large loads and compares to limits (see also paragraph 0099))
Regarding claim 5: Hirate discloses the limitations of claim 4 as described above. Hirate also discloses the predetermined lift count limit indicates need for at least one of inspection of the lifting device, maintenance of the lifting device, and retirement of the lifting device (Hirate paragraph 0098-0099, 0108).
Regarding claim 6: Hirate discloses the limitations of claim 1 as described above. Hirate also discloses the at least one sensor includes a load cell for detecting a force generated during an instance of lifting (Hirate ref 43, ref 44, paragraph 0033).
Regarding claim 7: Hirate discloses the limitations of claim 6 as described above. Hirate also discloses a memory, the memory storing the detected force (Hirate paragraph 0033).
Regarding claim 8: Hirate discloses the limitations of claim 7 as described above. Hirate also discloses the memory stores a predetermined force limit, and the reporting system indicates when the detected force reaches the predetermined force limit stored in the memory (Hirate paragraph 0098-0099).
Regarding claim 9: Hirate discloses the limitations of claim 8 as described above. Hirate also discloses the memory stores a characteristic of the base member, the predetermined force limit being dependent in part on the characteristic of the base member (Hirate paragraph 0098-0099).
Regarding claim 16: Hirate discloses the limitations of claim 1 as described above. Hirate also discloses the lift monitor includes a housing permanently attached to the base member (Hirate fig 1).
Regarding claim 17: Hirate discloses the limitations of claim 1 as described above. Hirate also discloses the reporting system includes a display for displaying the information related to the determined parameters (Hirate paragraph 0059).
Regarding claim 19: Hirate discloses the limitations of claim 17 as described above. Hirate also discloses the display is also located on a station located remotely from the lift monitor, the lift monitor including a communications device for communicating the information related to the determined parameters to be displayed on the display (Hirate paragraph 0059, fig 2).
Regarding claim 20: Hirate discloses the limitations of claim 19 as described above. Hirate also discloses the communications device is a wireless communications device (Hirate paragraph 0059, fig 2).
Regarding claim 21: Hirate discloses the limitations of claim 20 as described above. Hirate also discloses the reporting system includes a computer associated with the display and located remotely from and in wireless communication with the communications device (Hirate paragraph 0059, fig 2).
Regarding claim 30: Hirate discloses the limitations of claim 1 as described above. Hirate also discloses the base member is a lifting beam (Hirate paragraph 0023-0025 where the lifting is performed with a mast or boom both of which are types of beams).
Regarding claim 31: Hirate discloses the limitations of claim 1 as described above. Hirate also discloses the at least one sensor is a load cell which is a component of the lift monitor (Hirate ref 43, paragraph 0033).
Regarding claim 32: Hirate discloses the limitations of claim 1 as described above. Hirate also discloses the at least one sensor is a load cell which is spaced from the lift monitor (Hirate ref 44).
Regarding claim 34: Hirate discloses the limitations of claim 32 as described above. Hirate also discloses the load cell is in one of wired or wireless communication with the lift monitor (Hirate ref 43, 44 and fig 2).
Regarding claim 35: Hirate a method for evaluating a duty cycle status of a lifting device suspendable from a support for lifting loads (Hirate fig 1), the method comprising the steps of: 
attaching a load to a base member (Hirate fig 1); 
lifting the base member and the load using the support (Hirate paragraph 0031-0033); 
monitoring parameters related to the lifting step using at least one sensor subject to the load and a lift monitor attached to the base member, the at least one sensor detecting at least an instance of lifting (Hirate paragraph 0031-0033, 0098-0099); and 
reporting information related to the determined parameters (Hirate paragraph 0059).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-15 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hirate in view of Best (US20130103271).
Regarding claim 12: Hirate discloses the limitations of claim 7 as described above. Hirate does not explicitly disclose the at least one sensor includes an accelerometer for detecting an acceleration at the lift monitor during an instance of lifting.
Best discloses a sensor unit system in which a load monitor is an accelerometer (Best paragraph 0048).
It would have been obvious to one of ordinary skill in the art at the time of filing to utilize an accelerometer, such as that disclosed in Best, in the invention of Hirate in order to track and locate objects and lifts (Best paragraph 0048).
Regarding claim 13: Hirate and Best disclose the limitations of claim 12 as described above. Best also discloses the memory stores the detected acceleration (Best paragraph 0061).
Regarding claim 14: Hirate and Best discloses the limitations of claim 13 as described above. Best also discloses the lift monitor includes a microcontroller, the microcontroller calculating using the detected force and the detected acceleration whether the predetermined force limit has been reached (Best paragraph 0061).
Regarding claim 15: Hirate and Best discloses the limitations of claim 14 as described above. Hirate and Best also discloses the lift count is incremented only when the detected force calculated by the microcontroller reaches the predetermined force limit (Best paragraph 0061. See also Hirate paragraph 0062, 0099).
Regarding claim 22: Hirate and Best discloses a system including a plurality of the lifting devices of claim 21, each of the lifting devices being in wireless communication with the computer (Best 0120 where the device may be in multiple locations and therefore multiple units).
Regarding claim 23: Hirate and Best discloses the limitations of claim 22 as described above. Best also discloses each of the lifting devices communicates an identity via the communications system so that the computer can centrally monitor the parameters related to lifting of the load for each of the lifting devices (Best paragraph 0120).
Regarding claim 24: Hirate and Best discloses the limitations of claim 23 as described above. Best also discloses each of the lifting devices communicates a location of the respective lifting device via the communications system (Best paragraph 0120).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892. Specifically, the examiner notes the Verheyen reference, which discloses a beam lift weight detection, and the Myers reference, which performs overload detection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE E BLOSS whose telephone number is (571)272-3555. The examiner can normally be reached M-T 10:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE E BLOSS/Primary Examiner, Art Unit 2896